DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated May 16, 2022 in response to a non-final office action.  Claims 1, 3, 6-7, 9, 11, 13-15 have been amended.  Claims 1-15 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 11 to obviate the previous objection to claim 11.  The previous objection to the said claim is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niu et.al. (US Patent Application Publication, 20210037591, hereinafter, “Niu”).
Regarding claim 1, Niu teaches:
A method performed by a wireless device configured to operate in a wireless communication system, the method comprising (Niu: FIG. 9B is a flowchart representation of a method 950 for wireless communication. The method 950 includes, at 952, receiving, at a mobile device [i.e., wireless device], a set of data packets from a first wireless communication node ...  Fig. 9B and ¶ [0075]): 
configuring a serving cell operating on an unlicensed carrier (Niu: Due to the contention-base protocol for the unlicensed spectrum, late transmissions of the RRC messages can happen more frequently, resulting in more handovers that are too late. To reduce the number of “too late” handovers, the serving node [hence the serving cell] can transmit information ...  ¶ [0086]);
receiving, from a network on the serving cell (Niu: To reduce the number of “too late” handovers, the serving node [i.e., the network] can transmit information, such as ... thresholds, for the terminal [i.e., wireless device] to determine when to initiate a handover procedure.  ¶ [0086]), 1) information for a first threshold related to a quality of the serving cell, and 2) information for a second threshold related to a channel occupancy of the unlicensed carrier (Niu: The node can accordingly inform the terminal of the condition to initiate the connection re-establishment procedure (e.g., thresholds for the RSSI [i.e., first threshold related to quality] and/or channel occupancy [i.e., second threshold related to channel occupancy] measurements).  ¶ [0102]); and 
performing measurements of neighbor cells (Niu: After obtaining such information from the node [i.e., the threshold information above], the terminal can initiate a handover operation in advance ... Rn is the measurement result (e.g., Received Strength Signal Indicator (RSSI)) of the neighboring cell ... COn is the measurement result (e.g., Channel Occupancy (CO)) of the neighboring cell.  ¶ [0086, 0099, 0101]) based on both 1) the quality of the serving cell being above the first threshold, and 2) the channel occupancy of the unlicensed carrier being above the second threshold (Niu: When the measured RSSI is higher than a threshold [i.e., quality of serving cell is above the first threshold], and ... the channel occupancy is higher than a threshold [i.e., channel occupancy is above the second threshold], the terminal can initiate the connection re-establishment procedure ... [i.e., the handover operation above].  Fig ¶ [0102]).

Regarding claim 9, Niu teaches:
A wireless device configured to operate in a wireless communication system, the wireless device comprising to (Niu: FIG. 9B is a flowchart representation of a method 950 for wireless communication. The method 950 includes, at 952, receiving, at a mobile device [i.e., wireless device], a set of data packets from a first wireless communication node ...  Fig. 9B and ¶ [0075]): 
a transceiver (Niu: transceiver electronics 1415.  Fig. 14 and ¶ [0128]); 
a processor (Niu: processor electronics 1410.  Fig. 14 and ¶ [0128]); and
a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising (Niu: Radio station 1405 can include one or more memories (not explicitly shown) configured to store information such as data and/or instructions.  Fig. 14 and ¶ [0128]):
configuring a serving cell operating on an unlicensed carrier (Niu: Due to the contention-base protocol for the unlicensed spectrum, late transmissions of the RRC messages can happen more frequently, resulting in more handovers that are too late. To reduce the number of “too late” handovers, the serving node [hence the serving cell] can transmit information ...  ¶ [0086]);
receiving, from a network on the serving cell via the transceiver (Niu: To reduce the number of “too late” handovers, the serving node can transmit information, such as ... thresholds, for the terminal [i.e., wireless device] to determine when to initiate a handover procedure.  ¶ [0086]), 1) information for a first threshold related to a quality of the serving cell, and 2) information for a second threshold related to a channel occupancy of the unlicensed carrier (Niu: The node can accordingly inform the terminal of the condition to initiate the connection re-establishment procedure (e.g., thresholds for the RSSI [i.e., first threshold related to quality] and/or channel occupancy [i.e., second threshold related to channel occupancy] measurements).  ¶ [0102]); and
performing measurements of neighbor cells (Niu: After obtaining such information from the node [i.e., the threshold information above], the terminal can initiate a handover operation in advance ... Rn is the measurement result (e.g., Received Strength Signal Indicator (RSSI)) of the neighboring cell ... COn is the measurement result (e.g., Channel Occupancy (CO)) of the neighboring cell.  ¶ [0086, 0099, 0101]) based on both 1) the quality of the serving cell being above the first threshold, and 2) the channel occupancy of the unlicensed carrier being above the second threshold (Niu: When the measured RSSI is higher than a threshold [i.e., quality of serving cell is above the first threshold], and ... the channel occupancy is higher than a threshold [i.e., channel occupancy is above the second threshold], the terminal can initiate the connection re-establishment procedure ... [i.e., the handover operation above].  Fig ¶ [0102]).

Regarding claim 15, Niu teaches:
A processing apparatus configured to control a wireless device in a wireless communication system, (Niu: FIG. 9B is a flowchart representation of a method 950 for wireless communication. The method 950 includes, at 952, receiving, at a mobile device [i.e., wireless device], a set of data packets from a first wireless communication node [i.e., processing apparatus] ...  Fig. 9B and ¶ [0075]), the processing apparatus comprising:
a processor (Niu: processor electronics 1410.  Fig. 14 and ¶ [0128]); and
a memory operably connectable to the processor, wherein the processor is configured to perform operations comprising (Niu: Radio station 1405 can include one or more memories (not explicitly shown) configured to store information such as data and/or instructions.  Fig. 14 and ¶ [0128]):
configuring a serving cell operating on an unlicensed carrier (Niu: Due to the contention-base protocol for the unlicensed spectrum, late transmissions of the RRC messages can happen more frequently, resulting in more handovers that are too late. To reduce the number of “too late” handovers, the serving node [hence the serving cell] can transmit information ...  ¶ [0086]);
obtaining 1) information for a first threshold related to a quality of the serving cell, and 2) information for a second threshold related to a channel occupancy of the unlicensed carrier (Niu: The node can accordingly inform the terminal of the condition to initiate the connection re-establishment procedure (e.g., thresholds for the RSSI [i.e., first threshold related to quality] and/or channel occupancy [i.e., second threshold related to channel occupancy] measurements).  ¶ [0102]); and
performing measurements of neighbor cells (Niu: After obtaining such information from the node [i.e., the threshold information above], the terminal can initiate a handover operation in advance ... Rn is the measurement result (e.g., Received Strength Signal Indicator (RSSI)) of the neighboring cell ... COn is the measurement result (e.g., Channel Occupancy (CO)) of the neighboring cell.  ¶ [0086, 0099, 0101]) based on both 1) the quality of the serving cell being above the first threshold, and 2) the channel occupancy of the unlicensed carrier being above the second threshold (Niu: When the measured RSSI is higher than a threshold [i.e., quality of serving cell is above the first threshold], and ... the channel occupancy is higher than a threshold [i.e., channel occupancy is above the second threshold], the terminal can initiate the connection re-establishment procedure ... [i.e., the handover operation above].  Fig ¶ [0102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of  Wong et.al. (US Patent Application Publication, 20190281515, hereinafter, “Wong”).
Regarding claim 2, Niu discloses on the features with respect to claim 1 as outlined above.
Niu does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) connected mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 3, Niu discloses on the features with respect to claim 2 as outlined above.
Niu does not explicitly teach:
wherein the quality of the serving cell is based on a reference signal received power (RSRP) of the serving cell. 
However, in the same field of endeavor, Wong teaches:
wherein the quality of the serving cell is based on a reference signal received power (RSRP) of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 4, Niu discloses on the features with respect to claim 2 as outlined above.
Niu does not explicitly teach:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements. 
However, in the same field of endeavor, Wong teaches:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements (Wong: S-Measure can be one or more threshold levels that can be used by the mobile device 105 when determining whether or not to send a report to the serving RAN device eNodeB 115.  Fig. 4 and ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 5, Niu discloses on the features with respect to claim 1 as outlined above.
Niu does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) idle mode and/or an RRC inactive mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 6, Niu discloses on the features with respect to claim 5 as outlined above.
Niu does not explicitly teach:
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell or a reference signal received quality (RSRQ) of the serving cell. 
However, in the same field of endeavor, Wong teaches:
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 8, Niu discloses on the features with respect to claim 1 as outlined above.
Niu does not explicitly teach:
wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in communication with at least one of a user equipment (Wong: mobile device operating in the mobile communication system.  Figs. 1, 2, 3 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 10, Niu discloses on the features with respect to claim 9 as outlined above.
Niu does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) connected mode. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) connected mode (Wong: if the mobile device 105 is in RRC-Connected mode, the mobile device 105 issues measurement reports to the serving RAN device.  Fig. 4 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 11, Niu discloses on the features with respect to claim 10 as outlined above.
Niu does not explicitly teach:
wherein the quality of the serving cell is based on a reference signal received power (RSRP) of the serving cell. 
However, in the same field of endeavor, Wong teaches:
wherein the quality of the serving cell is based on a reference signal received power (RSRP) of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 12, Niu discloses on the features with respect to claim 10 as outlined above.
Niu does not explicitly teach:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements. 
However, in the same field of endeavor, Wong teaches:
wherein the first threshold is an s-measure which defines when the wireless device is required to perform the measurements (Wong: S-Measure can be one or more threshold levels that can be used by the mobile device 105 when determining whether or not to send a report to the serving RAN device eNodeB 115.  Fig. 4 and ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Regarding claim 13, Niu discloses on the features with respect to claim 9 as outlined above.
Niu does not explicitly teach:
wherein the wireless device is in a radio resource control (RRC) idle mode and/or an RRC inactive mode, and
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell or a reference signal received quality (RSRQ) of the serving cell. 
However, in the same field of endeavor, Wong teaches:
wherein the wireless device is in a radio resource control (RRC) idle mode (Wong: RSRP can be used to measure the RAN device signal whether the mobile device 105 is in a radio resource control (RRC) idle mode or an RRC connected mode.  Fig. 1 and ¶ [0036]), and
wherein the quality of the serving cell is based on at least one of an RSRP of the serving cell (Wong: the power/quality of the RAN device signals can be measured and/or evaluated by the mobile device 105. In one embodiment, the signal can be evaluated according to a Reference Signal Received Power (RSRP).  Fig. 1 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Wong above in order to detect the trigger condition for the measurement reporting. (Wong, ¶ [Abstract]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Siomina et.al. (US Patent Application Publication, 20190149252, hereinafter, “Siomina”).
Regarding claim 7, Niu discloses on the features with respect to claim 1 as outlined above.
Niu does not explicitly teach:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier. 
However, in the same field of endeavor Siomina teaches:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Regarding claim 14, Niu discloses on the features with respect to claim 9 as outlined above.
Niu does not explicitly teach:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier. 
However, in the same field of endeavor Siomina teaches:
wherein the channel occupancy of the unlicensed carrier is based on a received signal strength indicator (RSSI) of the unlicensed carrier (Siomina: The wireless device-reportable RSSI measurement is used for the channel occupancy measurement, which is a percentage of (per-symbol) samples when the RSSI was above the configured channelOccupancyThreshold for the associated reportConfig.  ¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu to include the features as taught by Siomina above in order to control channel occupancy measurement quality. (Siomina, ¶ [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416